          Case 8:18-cv-03974-TJS Document 56 Filed 02/26/21 Page 1 of 6



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND


 ANITA NAVES,                                      *

        Plaintiff,                                 *

 v.                                                *           Case No. TJS-18-3974

 STATE OF MARYLAND,                                *

        Defendant.                                 *

                               *       *       *       *      *       *

                                    MEMORANDUM OPINION

       Pending before the Court is the Motion to Dismiss Complaint (“Motion”) filed by the de-

fendant, the State of Maryland (“State”). ECF No. 46. On December 23, 2020, the Court entered

a Memorandum Opinion and Order granting the Motion as to Counts I and II of the Amended

Complaint. ECF Nos. 51 & 52. Because the Motion did not address Count III, and because it

appeared to the Court that Count III was also subject to dismissal, the Court ordered Plaintiff Anita

Naves (“Ms. Naves”) to show cause why Count III should not be dismissed for failure to state a

claim upon which relief can be granted. Having considered Ms. Naves’s response to the show

cause order (ECF No. 53), as well as the response of the State (ECF No. 55), the Court will now

grant the Motion as to Count III.

I.     INTRODUCTION

       The Court discussed the background information of this case in its previous Memorandum

Opinion. ECF No. 51. In short, Ms. Naves brought this action against the State alleging violations

of the Americans with Disabilities Act (“ADA”), as amended, 42 U.S.C. § 12101 et seq.; Title VI

of the Civil Rights of 1964 (“Title VI”), 42 U.S.C. § 2000d et seq.; and Title VII of the Civil Rights
           Case 8:18-cv-03974-TJS Document 56 Filed 02/26/21 Page 2 of 6



Act of 1964 (“Title VII”), 42 U.S.C.A. § 2000e et seq. ECF No. 36. The Court previously dis-

missed Count I of the Amended Complaint on the basis of Eleventh Amendment immunity. The

Court dismissed Count II for failure to state a claim upon which relief can be granted, and Count

III must now be dismissed for the same reason.

       Ms. Naves was previously employed by the Prince George’s County Department of Social

Services (“DSS”), an agency of the State of Maryland. ECF No. 36 ¶ 8. She was terminated on

July 24, 2018. Id. ¶ 53. Prior to her termination, on May 18, 2018, Ms. Naves filed a charge of

Discrimination with the U.S. Equal Employment Opportunity Commission (“EEOC”). Id. ¶ 4. The

EEOC issued a letter notifying Ms. Naves of her right to sue on September 28, 2018. Id. ¶ 5. Ms.

Naves filed her original Complaint on December 26, 2018 (ECF No. 1) against “Prince George’s

County, Maryland,” which the Court dismissed because Ms. Naves did not have a valid claim

against Prince George’s County. ECF No. 35. The Court granted Ms. Naves leave to amend her

complaint to name the proper defendant, the State of Maryland. Id. She filed the Amended Com-

plaint (ECF No. 36) on November 4, 2019.

       After filing the Amended Complaint, in which she raised claims for the first time against

the State, Ms. Naves filed another EEOC charge. This charge, dated November 8, 2019, and as-

signed Charge No. 570-2019-02384, alleges that Ms. Naves’ employer1 discriminated against her

from January 1, 2017, to August 24, 2018. ECF No. 49-1 at 4. Ms. Naves alleges that she was

discriminated against on the basis of her disability. Id. She also alleges that after she requested




       1
        In this charge, Ms. Naves identifies her employer as the Prince George’s County Depart-
ment of Human Services and the Maryland Department of Human Services. ECF No. 49-1 at 4.
                                                 2
            Case 8:18-cv-03974-TJS Document 56 Filed 02/26/21 Page 3 of 6



accommodations for her disability, she was “harassed by management” and “in retaliation” was

discharged on August 24, 2018.2 Id.

        On November 18, 2019, Ms. Naves filed another EEOC charge. ECF No. 38 at 3. This

charge, assigned Charge No. 570-2018-01950, alleges that Ms. Naves’s employer3 discriminated

against her from November 20, 2013, to April 25, 2018. Id. Ms. Naves alleges that she was dis-

criminated against on the basis of her disability and that her employer retaliated against her. Id.

Although it is unclear why, the charge also describes the discrimination as a continuing action. Id.

Ms. Naves alleges that after she requested accommodations for her disability, she was harassed.

She also alleges that she was retaliated against for engaging in protected activity, in violation of

the ADA. Id.

        The EEOC issued Notices to Ms. Naves of her right to sue on January 10, 2020, for Charge

Nos. 570-2019-02384 and 570-2018-01950. ECF No. 39.

II.     ANALYSIS

        Rule 12(b)(6) permits a court to dismiss a complaint if it fails to “state a claim upon which

relief can be granted.” “The purpose of a Rule 12(b)(6) motion is to test the sufficiency of a com-

plaint, [and not to] resolve contests surrounding the facts, the merits of a claim, or the applicability

of defenses.” Edwards v. City of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999). A complaint must

contain “sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its

face.” Ashcroft v. Iqbal, 556 U.S. 662, 663 (internal quotation marks omitted). A complaint must

consist of “more than labels and conclusions, and a formulaic recitation of a cause of action’s




        2
          In the Amended Complaint, Ms. Naves alleges that she was terminated on a different
date, July 24, 2018. ECF No. 36 ¶ 53.
        3
          In this charge, Ms. Naves identifies her employer as “PG County Government” and the
Office of the Maryland Attorney General. ECF No. 38 at 3.
                                                   3
          Case 8:18-cv-03974-TJS Document 56 Filed 02/26/21 Page 4 of 6



elements will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 545 (2007). When considering a

motion to dismiss, a court must accept as true the well-pled allegations of the complaint and “con-

strue the facts and reasonable inferences derived therefrom in the light most favorable to the plain-

tiff.” Ibarra v. United States, 120 F.3d 472, 474 (4th Cir. 1997).

       In Count III of the Amended Complaint, Ms. Naves alleges that the State is liable for sub-

jecting her to a hostile work environment. ECF No. 36 ¶¶ 61-65. Ms. Naves alleges that the State

“afforded its agents the opportunity to perpetuate discrimination based on her disability against the

Plaintiff that adversely affected the Plaintiff’s maintenance and/or progression of her job,” that the

State subjected her to a work environment “that was discriminatorily hostile and abusive,” and that

she suffered damages as a result. Id.

       Before filing a lawsuit in federal court, Title VII requires a plaintiff to “exhaust [their]

administrative remedies by filing a charge with the EEOC.” Sydnor v. Fairfax Cty., 681 F.3d 591,

592 (4th Cir. 2012); see also Jones v. Calvert Grp., Ltd., 551 F.3d 297, 300 (4th Cir. 2009). Title

VII establishes two possible limitation periods for filing a discrimination charge with the EEOC.

See 42 U.S.C.A. § 2000e–5(e)(1). “The basic limitations period is 180 days after the alleged un-

lawful employment practice,” but “the limitations period is extended to 300 days when state law

proscribes the alleged employment practice and the charge has initially been filed with a state

deferral agency.” Jones, 551 F.3d at 300 (quoting Tinsley v. First Union Nat’l Bank, 155 F.3d 435,

439 (4th Cir. 1998)). In Maryland, a deferral state, a claim of discrimination under Title VII must

be filed with the EEOC within 300 days of the alleged discriminatory action. EEOC v. R&R Ven-

tures, 244 F.3d 334, 338 n.1 (4th Cir. 2001).

       If the EEOC dismisses the charge, or if the plaintiff requests a right to sue notice, a plaintiff

has 90 days from receiving his or her notice of dismissal and right to sue letter to file in action in



                                                  4
           Case 8:18-cv-03974-TJS Document 56 Filed 02/26/21 Page 5 of 6



court. 42 U.S.C. § 2000e-5(f)(1). “Timeliness requirements for an action alleging employment

discrimination are to be strictly enforced.” Tangires v. Johns Hopkins Hosp., 79 F. Supp. 2d 587,

597 (D. Md.), aff’d, 230 F.3d 1354 (4th Cir. 2000) (citing Baldwin County Welcome Ctr. v. Brown,

466 U.S. 147, 152 (1984)).

       A plaintiff’s EEOC charge “defines the scope of the plaintiff’s right to institute a civil

suit.” Bryant v. Bell Atlantic Maryland, Inc., 288 F.3d 124, 132 (4th Cir. 2002). “Only those dis-

crimination claims stated in the initial charge, those reasonably related to the original complaint,

and those developed by reasonable investigation of the original complaint may be maintained in a

subsequent . . . lawsuit.” Jones, 551 F.3d at 300. If an “EEOC charge alleges discrimination on

one basis, such as race, and the formal litigation claim alleges discrimination on a separate basis,

such as sex,” the claim will generally be barred for the plaintiff’s failure to exhaust administrative

remedies. Id.

       In this case, the only EEOC charge that Ms. Naves filed before she instituted this lawsuit

was the charge referenced in the Amended Complaint.4 See ECF No. 36 ¶ 4. According to the

Amended Complaint, Ms. Naves filed this charge on May 18, 2018, and the EEOC issued its right

to sue letter on September 28, 2018. Id. ¶ 5. The Amended Complaint was not filed until November

4, 2019, which is well beyond the 90-day time limit under 42 U.S.C. § 2000e-5(f)(1).

       It is of no moment that Ms. Naves’ original Complaint (ECF No. 1) was filed on December

26, 2018. That Complaint did not name the State as a defendant. And the EEOC charges that Ms.

Naves filed on November 8, 2019, and November 18, 2019, were both submitted to the EEOC

after the Amended Complaint had been filed. Title VII requires a plaintiff to exhaust their




       4
        Neither of the parties have submitted a copy of the EEOC charge that Ms. Naves filed on
May 18, 2018.
                                                  5
          Case 8:18-cv-03974-TJS Document 56 Filed 02/26/21 Page 6 of 6



administrative remedies by filing a charge with the EEOC before filing a lawsuit in federal

court. See Sydnor, 681 F.3d at 592; see also Stewart v. Iancu, 912 F.3d 693, 699 (4th Cir. 2019).

“Requiring exhaustion of administrative remedies serves twin objectives: protecting agency au-

thority in the administrative process and ‘promot[ing] efficiency’ in the resolution of claims.” Id.

(quoting Woodford v. Ngo, 548 U.S. 81, 89 (2006)). “By avoiding the ‘premature interruption of

the administrative process,’ exhaustion requirements ensure that agencies are provided the first

opportunity to ‘exercise [ ] discretion’ or “apply [ ] expertise.” McKart v. United States, 395 U.S.

185 (1969). The waiting period serves these purposes by ensuring that the employer is “put on

notice of the alleged violations” to facilitate out-of-court resolution, and it “permits sufficient, but

finite, time for the agency to address the discrimination charges in the first instance.” Stewart, 912

F.3d at 699 (internal quotation marks omitted).

        In response to the show cause order, Ms. Naves seeks leave to file another amended com-

plaint. But any further amendment would be futile. Both of the November 2019 charges concern

events that preceded the charges by more than 300 days, rendering the charges themselves un-

timely. See R&R Ventures, 244 F.3d at 338 n.1 (“In Maryland, a deferral state, a claim of discrim-

ination under Title VII . . . must be filed with the EEOC within 300 days of the alleged discrimi-

natory action.”). If Ms. Naves filed another amended complaint, it would still be dismissed for

untimeliness. For these reasons, Count III of the Amended Complaint will be dismissed.

III.    CONCLUSION

        The State’s Motion (ECF No. 46) is GRANTED as to Count III of the Amended Com-

plaint. A separate Order follows.

February 26, 2021                                              /s/
Date                                                    Timothy J. Sullivan
                                                        United States Magistrate Judge



                                                   6
